IN THE SUPREME COURT OF IOWA
                            No. 74 / 05-1965

                         Filed September 28, 2007


IN THE MATTER OF THE ESTATE OF
ROY N. JOHNSON, Deceased,

WILLIAM H. JOHNSON, Executor of the
Estate of EMOGENE F. JOHNSON,

      Appellant.
________________________________________________________________________
      Appeal from the Iowa District Court for Dallas County, William H.

Joy, Judge.



      Executor of surviving joint tenant’s estate appeals an adverse

ruling finding property held in joint tenancy was severed. REVERSED

AND REMANDED.



      Thomas P. Lenihan, West Des Moines, for appellant.



      John E. Casper of Flander, Casper & Rosien, P.C., Winterset, for

appellee Beverly Johnson Algoe, as executor for Roy N. Johnson’s estate.

      Jerrold B. Oliver of Jordan, Oliver & Walters, P.C., Winterset, for

appellee individually.
                                            2

CADY, Justice.

      The right of survivorship makes joint tenancies a popular form of

property ownership. Yet, the concomitant right of each joint tenant to

destroy the joint tenancy, and thus the right of survivorship, is not

always popular, particularly for the surviving joint tenant.             As Hamlet

observed in a different context, “ay, there’s the rub”1 and, in this case,

the seeds of the issue presented. A district court decision found a joint

tenant successfully exercised his right to destroy the right of survivorship

prior to his death, and the surviving joint tenant appeals. We agree with

the surviving joint tenant, now the executor of the surviving joint

tenant’s estate, and find the property remained in joint tenancy until the

death of the joint tenant, at which time full title vested in the survivor.

We reverse the district court’s decision and remand.

      I. Background Facts and Proceedings.

      Roy and Emogene Johnson purchased a home in Van Meter, Iowa,

in 1963. They were married and took title to the home as joint tenants

with the right of survivorship. They continued to live in their Van Meter

home for over thirty-five years, where they raised a family and

established the property as their homestead.                  See Iowa Code § 561.1

(2007) (defining homestead).

      In the fall of 1998 Emogene suffered a severe stroke.                    The

prognosis for her recovery was bleak, and she required intensive medical

attention. Roy and the children felt Emogene would not live long, and

they assumed Roy would survive her. Because of these circumstances,




      1William   Shakespeare, Hamlet act 3, sc. 1, line 64.
                                           3

the family decided Emogene should transfer title in her automobile to

Roy, as well as her interest in the homestead.2

       On November 24, 1998, Emogene purportedly executed a power of

attorney in her hospital room. This document designated her daughters,

Janice Johnson and Beverly Johnson Algoe, as attorneys-in-fact.                     The

power of attorney authorized Janice and Beverly to sell Emogene’s

property, but not her homestead.3 On December 21, 1998, Janice and

Beverly transferred the title for Emogene’s car to Roy.

       On that same day a quitclaim deed was drafted to convey Emogene

and Roy’s interest in their homestead solely to Roy.                The deed stated

“ROY N. JOHNSON and EMOGENE F. JOHNSON, husband and wife[,] do

hereby Quit Claim to ROY N. JOHNSON all our right, title, interest,

estate, claim and demand in the [homestead].” Roy signed the deed on

December 21, and his signature was notarized. Emogene (or an agent for

her), however, did not sign the deed that day, perhaps because the power

of attorney did not authorize Emogene’s agents to sell or encumber the

homestead.

       On January 4, 1999, Emogene purportedly executed another power

of attorney. This power of attorney specified the legal description of the

homestead and authorized Janice to convey or encumber Emogene’s

interest in the homestead. Then on January 6, 1999, Janice signed the



       2The  record suggests the family made these decisions to help Emogene qualify
for Medicaid, although the decisions were likely based on erroneous assumptions.
       3The  power of attorney contained the typical boilerplate language, “This includes
the right to convey or encumber my homestead legally described as follows,” but it did
not include the legal description of the homestead. Thus, it did not allow the agents to
sell the homestead. Recent legislation, however, has deleted the requirement that “the
instrument or power of attorney set[] out the legal description of the homestead.” 2007
Iowa Legis. Serv. 221 (West).
                                     4

quitclaim deed on behalf of Emogene, as indicated by the notary’s seal.

The deed was recorded the same day.

        The earlier assumptions made by the family that gave rise to the

transfers of property were proven wrong when Roy suddenly passed away

on December 17, 1999, survived by his ailing wife Emogene and the

three children, Janice, Beverly, and William. Roy left a will that gave all

of his property to his three children in equal shares, although he did not

specifically disinherit Emogene.    Janice was named executor of Roy’s

estate in his will, but Beverly took her place after Janice’s death in June

of 2004.

        Beverly filed the final report in Roy’s estate in June of 2005.

Emogene remained the surviving spouse and elected to take against the

will.   She also objected to the final report filed by Beverly.   Emogene

claimed the transfers of her car and her interest in the homestead were

illegal because she was incompetent when the powers of attorney were

executed.

        The district court found Emogene was clearly incompetent at the

time she signed the powers of attorney, which invalidated the transfer of

her interest in the property to Roy under the deed.      Nevertheless, the

court held Roy unilaterally terminated the joint tenancy in the

homestead by his act of conveying his interest to himself in fee simple

because the deed constituted an expression of his intent to destroy the

joint tenancy.      The court further held that Emogene’s statutory

homestead rights to the property did not prevent Roy from destroying the

joint tenancy because the effect of Roy’s self-conveyance of his interest

only created a tenancy in common, which meant Emogene still

maintained her homestead rights to possess the property.
                                            5

       As a result, the district court concluded title to the homestead was

split between Emogene and Roy’s estate as tenants in common in

“undivided one-half” shares.4 It also held Roy’s estate was to pay $1200

to Emogene for the proceeds from the sale of Emogene’s automobile.

Emogene appealed the district court ruling concerning the title to the

homestead.

       Emogene died in March of 2007, during the pendency of this

appeal. As a result, Emogene’s son and executor of her estate, William

Johnson, is the named appellant.

       II. Issue & Standard of Review.

       The question presented is whether the joint tenancy in the parties’

homestead was severed under the circumstances of this case.                           The

parties agree that because this is an equitable proceeding our review is

de novo.     See In re Roehlke’s Estate, 231 N.W.2d 26, 27 (Iowa 1975)

(citing Iowa Code § 633.33 (1975); In re Estate of Cory, 184 N.W.2d 693,

696–97 (Iowa 1971)).         We give deference to the factual findings of the

court but are not bound by them. Id. Of course, under a de novo review

we will make our own legal conclusions, as we are not bound by and give

no deference to the trial court’s conclusions of law. Rouse v. Union Twp.,

530 N.W.2d 714, 716 (Iowa 1995).




       4It is admittedly a paradox, and perhaps an oxymoron, to state property could
be divided in undivided one-half shares or interests. But it is consistently referred to in
this manner, and the reason for doing so is that the individual tenants are entitled to
possess the whole of the property while they remain co-tenants (therefore their
possession is undivided), but should they choose to alienate the property, they only
have a proportional interest (which could be a one-half interest depending on the
circumstances) to alienate. See, e.g., In re Estate of Lamoureux, 412 N.W.2d 628, 629
(Iowa 1987) (referring to the interests of joint tenants); In re Allen’s Estate, 239 N.W.2d
163, 166 (Iowa 1976) (referring to the interests of tenants in common).
                                             6

       III. Determining the Existence of Joint Tenancies in Iowa.

       Traditionally, questions concerning the existence of joint tenancies

were answered by resorting to the “four unities” of interest, title, time,

and possession. See, e.g., 48A C.J.S. Joint Tenancy § 8, at 240 (2004)

(“[I]n order that a joint tenancy may exist, there must coexist four

unities:    unity of interest, unity of title, unity of time, and unity of

possession.”).      To create a joint tenancy the four unities had to be

present—“[t]hat is, one and the same interest arising by the same

conveyance, commencing at the same time and held by the one and the

same undivided possession.”            Switzer v. Pratt, 237 Iowa 788, 791, 23
N.W.2d 837, 839 (1946). To sever or terminate5 a joint tenancy, a joint

       5Unfortunately, the words “sever” and “terminate” often appear side by side

without any attempt to distinguish them. See, e.g., 20 Am. Jur. 2d Cotenancy & Joint
Ownership § 22, at 150–52 (2005) (discussing “Severance and Termination” without
distinguishing between the two). It inevitably gives rise to the question of whether the
terms are interchangeable or have different meanings. The case law and commentary
are less than clear on this point, but it is evident the terms are not perfectly
synonymous.
        Black’s Law Dictionary defines “severance” as “[t]he termination of a joint
tenancy, usu[ally] by converting it into a tenancy in common.” Black’s Law Dictionary
1406 (8th ed. 2004). A court has defined severance as the “separation of the interests
of the joint tenants, a vesting of the interest of one, separated from the interest of the
other, in some third person.” Tindall v. Yeats, 64 N.E.2d 903, 906 (Ill. 1946). At least
one commentator has recognized what a severance is not. See Frank A. Reichelderfer,
Severance of Joint Interests, 1959 Ill. L. Forum 932, 932 (“It has been said that any type
of destruction of a unity is a severance. However, . . . [j]oint interests may be
terminated other than by severance. All joint interests may, for example, convey their
entire interests to a third party. This certainly terminates their joint relationship but is
not a severance.”). Termination, on the other hand, is not usually defined, which can
give rise to the belief that any destruction of a joint tenancy that is not a severance
must be a termination, or that a severance is a special kind of termination.
        This case highlights the need for clear terminology:        the deed originally
attempted to destroy the joint tenancy in favor of sole ownership in one party, and now
one of the joint tenants alleges the attempted conveyance by deed operated to destroy
the joint tenancy in favor of a tenancy in common among the former joint tenants. If
either attempt prevailed, the joint tenancy would be destroyed, but the resulting
ownership would be different in both how the property is held and by whom.
        While we acknowledge the two terms are not synonymous, we make no attempt
to define the terms any further than describing the latter case as a severance, and the
                                          7

tenant simply had to destroy one of the unities. See Stuehm v. Mikulski,

297 N.W. 595, 597 (Neb. 1941) (“The four unities heretofore listed must

not only come into being with the creation of such an estate, but must

also continue to exist while the estate exists, and the destruction of any

one of them as to all holders will destroy the estate . . . .”).

      This common-law approach to the existence of joint tenancies

began losing steam over fifty years ago. See R.H. Helmholz, Realism &

Formalism in the Severance of Joint Tenancies, 77 Neb. L. Rev. 1, 1–2

(1998) [hereinafter Helmholz, Severance of Joint Tenancies].                  Critics

derided the approach as too formalistic, and declared it to be outdated.

See Paul Basye, Joint Tenancy: A Reappraisal, 30 Cal. St. B.J. 504, 507

(1955) (describing the four unities as “an outstanding example of

persisting medieval formalism”); Robert W. Swenson & Ronan E. Degnan,

Severance of Joint Tenancies, 38 Minn. L. Rev. 466, 503 (1954)

(describing the four unities as “useless concepts today”).                Moreover,

critics recognized the four unities often worked, typically in conjunction

with the common-law rule that a grantor could not also be a grantee, see

Riddle v. Harmon, 162 Cal. Rptr. 530, 531–34 (Cal. Ct. App. 1980)

(recognizing how the four unities operate in conjunction with the “two-to-

transfer” rule, and refusing to “adher[e] to [these] cumbersome feudal law

requirements”), to “frustrate the legitimate expectations of too many joint

tenants [or would-be joint tenants], and for no discernable purpose,”

Helmholz, Severance of Joint Tenancies, 77 Neb. L. Rev. at 2.

      As a result, courts began adopting an alternative intent-based

approach to determine the existence of joint tenancies.              Id. at 9.    We


former as a termination. Clearer definitions would be preferable, as the law regarding
“severance and termination” may differ depending on the object to be accomplished.
                                      8

recognized this approach many years ago and have gravitated towards it

since that time. See, e.g., In re Baker’s Estate, 247 Iowa 1380, 1384, 78
N.W.2d 863, 865 (1956) (noting cases in which we primarily relied on the

intention of the parties rather than the four unities to determine the

existence of a joint tenancy).     Today, the approach generally enjoys

favorable acceptance among other courts and scholars as the more

appropriate and realistic means for determining the existence of joint

tenancies.   See Taylor v. Canterbury, 92 P.3d 961, 966 (Colo. 2004)

(“Thus, in determining whether a joint tenancy has been created or

severed, we look not to the four unities, but rather to the intent of the

parties.”); Nicholas v. Nicholas, 83 P.3d 214, 225 (Kan. 2004) (recognizing

“the modern trend of looking to the parties’ intent as the operative test of

whether a joint tenancy has been severed rather than depending upon

the traditional doctrine of the four unities”); In re Estate of Knickerbocker,

912 P.2d 969, 975 (Utah 1996) (“There is substantial support for the

concept that it is the intent of the parties, not the destruction of one of

the four unities, that should govern.”); Helmholz, Severance of Joint

Tenancies, 77 Neb. L. Rev. at 9 (“A survey of the decisions on the subject

during the past forty years . . . leaves one with the distinct sense of the

traditional approach’s substantive irrelevance.”).

      While we have not formally and expressly adopted the intent-based

approach, we do so today. Our review of the case law and commentary

confirms our position that strict reliance on the four unities is not the

proper test for determining the existence of joint tenancies in Iowa.

Instead, the intent of the parties should prevail when possible. See In re

Estate of Bates, 492 N.W.2d 704, 706 (Iowa Ct. App. 1992) (stating “Iowa

does not follow the ‘four unities’ common law rule,” because “[i]n Iowa
                                          9

the intent of the parties prevails”).         In addition, we see no reason to

distinguish our approach based on whether the joint tenancy is sought

to be created, severed, or terminated. But see Hyland v. Standiford, 253
Iowa 294, 299, 111 N.W.2d 260, 264 (1961) (“The common law unities of

interest, title, time and possession necessary for the creation or

determination of joint tenancies have lost their importance. There has

been no comparable diminution of importance in questions of termination

or severance.”       (Emphasis added.)).         The modern case law clearly

suggests uniformity under an intent-based approach.                       See, e.g.,

Chrystyan v. Feinberg, 510 N.E.2d 33, 36 (Ill. App. Ct. 1987) (“Severance

should not be governed more strictly than the creation of joint

tenancies.”).

       Although an intent-based test is the best and more realistic

approach, we recognize it is not without its own difficulties, as this case

illustrates. When and under what circumstances a joint tenancy can be

created, severed, or terminated remains a subject of great debate, and we

must enter this discourse to consider the extent to which the intent-

based analysis may alter the resolution of these questions provided

under the common law. See Helmholz, Severance of Joint Tenancies, 77
Neb. L. Rev. at 24. Indeed, abandonment of the theoretical litmus test

provided by the four unities may sacrifice some of the clarity it

presumably provided.6        Clarity in the law is necessary, but we see no

       6The    four unities were not a litmus test in practice. See John Mann, Joint
Tenancies Today, 1956 Ill. L. Forum 48, 75 (“[T]he joint tenancy is in truth one of our
most technical estates, capable of producing problems sufficient to challenge the
ingenuity of even the trained and experienced attorney.”); George W. Marti, Real
Property—Joint Tenancy—Effect of Contract to Convey by Joint Tenants of Entire Interest
in Property as a Severance of the Joint Tenancy, 55 Mich. L. Rev. 1194, 1196 (1957)
(criticizing the result in Baker’s Estate, 247 Iowa at 1380, 78 N.W.2d at 863, under a
four unities analysis). Nevertheless, in theory the common-law approach under the
four unities provides a bright line test for the determination of joint tenancies.
                                             10

reason why it cannot be achieved under an intent-based approach when

proper attention is paid to the individual facts and circumstances of each

case. Yet, this goal also requires us to properly frame the intent-based

concept, something we have not fully accomplished in the past.

        In drawing the contours of the intent-based test, it is important to

recognize this approach does not simply permit a court to determine the

intent of a party under the facts and then fulfill it.7 See Nicholas, 83
P.3d at 225 (“[I]ntent alone will not sever the joint tenancy.                        Sheryl’s

intent is irrelevant if he took no effective action.”). In fact, we know of no

court that has ever held intent alone is enough to determine the

existence of a joint tenancy.8 Instead, it seems fundamental that intent
must be derived from an instrument effectuating the intent to sever the

joint   tenancy.         Thus,     we    begin     with    the    premise      that    intent

unaccompanied by some action or instrument sufficient to corroborate

and give effect to that intent will not create, sever, or terminate a joint

tenancy. This approach, of course, leads us back to the district court

holding that derived intent to sever from a deed characterized as a self-

conveyance of one joint tenant.


        7The  “intent of the parties” typically refers to the intent of the joint tenants—i.e.,
whether the alleged joint tenants intended to create a joint tenancy or if the actual joint
tenants intended to sever or terminate the joint tenancy. See, e.g., Baker’s Estate, 247
Iowa at 1385–88, 78 N.W.2d at 866–68 (discussing the creation and severance of joint
tenancies, and examining the intent of the joint tenants). However, in cases of
unilateral action, the “intent of the parties” really refers to just one joint tenant. See,
e.g., Keokuk Sav. Bank & Trust Co. v. Desvaux, 259 Iowa 387, 392, 143 N.W.2d 296,
299 (1966) (recognizing a joint tenant may unilaterally sever a joint tenancy). Thus, in
cases of unilateral severance, the question would be what the singular joint tenant’s, or
party’s, intent was, rather than the parties’ intent.
        8Itappears from our review of the case law the closest a court came to relying
solely on the party’s intent was in Hendrickson v. Minneapolis Fed. Sav. & Loan Ass’n,
161 N.W.2d 688 (Minn. 1968); but even in Hendrickson, the tenant’s intent was
accompanied by a “duly . . . executed Declaration of Election to Sever Survivorship of
Joint Tenancy.” 161 N.W.2d at 689.
                                         11

      IV. Was the Joint Tenancy Severed in this Case?

       The surrounding circumstances in this case inevitably point to a

void deed.     Under the common law, a void deed could not work a

severance, but only because a failed conveyance could not disturb the

original unities of time, title, interest and possession.           See Helmholz,

Severance of Joint Tenancies, 77 Neb. L. Rev. at 9 (recognizing that in

cases of void deeds the conclusion that there is no severance “follows as

a matter of course” under the common law). Of course, we must decide if

this same result occurs under an intent-based approach.

       Emogene’s incompetence rendered the conveyance of her interest

invalid.   See 23 Am. Jur. 2d Deeds § 23, at 89–90 (2d ed. 2002) (“A

competent grantor is essential for a proper deed.”).             Additionally, the

homestead nature of the property rendered the conveyance of Roy’s

interest invalid because Emogene did not provide her competent

approval.9    Normally, Emogene’s incompetence would not prohibit Roy

from conveying his own property interest held in joint tenancy with her.

However, the interest of a spouse in homestead property is protected by

statute. Iowa Code section 561.13 provides “[a] conveyance . . . of . . .

the homestead, if the owner is married, is not valid, unless and until the

spouse of the owner executes the same or a like instrument, or a power

       9Of course, under the common law the conveyance of Roy’s interest to himself

would be invalid because it would violate the “two-to-transfer” rule. See Riddle, 162
Cal. Rptr. at 533. Iowa has, like most states, largely abandoned the common-law rule
that prohibited conveyances between one person as grantor and grantee. See Fay v.
Smiley, 201 Iowa 1290, 1297, 207 N.W. 369, 372 (1926) (“It is urged herein that one
cannot be grantor and grantee in the same deed, and therefore the conveyance to
himself amounts to nothing, and the other grantee in the deed takes the whole title.
With this contention we do not agree.”); Switzer, 237 Iowa at 790–92, 23 N.W.2d at
839–40 (permitting a husband to deed his own land to himself and his wife as joint
tenants). There is no doubt courts have recently permitted such a conveyance even
when the grantor was the sole grantee. See Taylor, 92 P.3d at 967; Knickerbocker, 912
P.2d at 975.
                                    12

of attorney for the execution of the same or a like instrument.”       Iowa

Code § 561.13 (2005).      Roy was clearly attempting to convey the

homestead, albeit his own interest to himself. Thus, the plain language

of the statute prohibited Roy from doing so unless Emogene joined in the

pursuit pursuant to the statute. The deed was totally void.

      Notwithstanding, Roy’s estate argues, as the district court held, a

deed that is void or ineffective as a conveyance may nevertheless remain

a viable source of intent to sever a joint tenancy with a spouse in

homestead property because mere severance of the joint tenancy in

homestead property only creates a tenancy in common and does not

jeopardize or destroy the statutory homestead rights of the spouse.

Instead, severance would only change the form of ownership without

compromising the spouse’s right of possession provided under the

homestead statute.    Roy’s estate claims the application of the intent-

based test in this manner is consistent with the proposition we

recognized over a century ago that a spouse may unilaterally contract

with another person for a right-of-way across homestead property

without the consent of the other spouse because the right-of-way is not

“a destruction of the homestead, [n]or [did it] defeat[] its occupancy as

such.” Ottumwa, Cedar Falls & St. Paul Ry. v. McWilliams, 71 Iowa 164,

169, 32 N.W. 315, 318 (1887). We reject this application of the intent-

based test for two core reasons.

      First, it is obvious that Roy’s intent under the deed in this case was

to take sole title to the homestead, and the joint tenancy would have

been destroyed, not severed, as a consequence of that intent. Under an

intent-based test, it is fundamental that the underlying instrument must

effectuate the intent to sever. At least one other court has found this
                                           13

distinction significant. See Hayes v. Lewis, 338 N.E.2d 102, 105 (Ill. Ct.

App. 1975) (“The purpose of this attempt on behalf of defendant was not

to sever the joint tenancy relationship so as to make the parties tenants

in common. It was rather an attempt to eliminate entirely any interest

on the part of plaintiff by vesting the entire ownership of the stock in

defendant.”); see also Nelson v. Albrechtson, 287 N.W.2d 811, 817 (Wis.

1980) (“Joint tenants do have the right to sell their individual interest

and thereby sever the joint tenancy. However, it is clear here that no

such partial sale was contemplated.” (Citation omitted.)). We conclude it

would be inappropriate to utilize an intent-based approach to achieve a

result the parties never intended.10 As a result, Roy’s lack of intent to
sever the joint tenancy to create a tenancy in common with Emogene

makes it unnecessary for us in this case to decide whether a spouse can

unilaterally sever a joint tenancy in homestead property by means of a

proper self-conveyance.          See Taylor, 92 P.3d at 967 (permitting a

unilateral severance by self-conveyance); Knickerbocker, 912 P.2d at 976

(same).11 The deed relied upon to supply intent did not express an intent

to sever the joint tenancy.

        10We recognize a joint tenancy may be severed even when the joint tenant did

not intend to create a tenancy in common. Such a result, however, is usually the
inescapable conclusion of involuntary conveyances, seizures, or severances under the
law. See In re Estate of Thomann, 649 N.W.2d 1, 7 (Iowa 2002) (“[W]e think the
legislature must have intended that one joint tenant’s murder of the other joint tenant
severs the joint tenancy and creates a tenancy in common.”); Frederick v. Shorman, 259
Iowa 1050, 1059–60, 147 N.W.2d 478, 484 (1966) (recognizing a joint tenancy may be
involuntarily severed). It seems to us that in a voluntary situation such as this, when a
joint tenant’s intent is not to create a tenancy in common, but to obtain sole legal title,
such intent is not a basis for severing the joint tenancy under a void deed.
        11The district court found Emogene’s incompetence only voided her transfer of

her interest to Roy under the deed, yet the deed remained valid as a transfer by Roy of
his interest to himself, which had the effect of severing the joint tenancy and creating a
tenancy in common. The district court further found that the homestead statute did
not stand as an impediment to the unilateral severance by Roy of the joint tenancy in
homestead property because the severance of the joint tenancy by self-conveyance
                                          14

       Secondly, we are convinced an intent to sever a joint tenancy

under the intent-based test must normally, if not in every instance, be

derived from an instrument that is legally effective to carry out the

intent.   While we have always recognized a conveyance will sever or

terminate a joint tenancy, see Baker’s Estate, 247 Iowa at 1385, 78

N.W.2d at 866, we have never recognized an invalid conveyance, i.e., a

void deed, will do so. A relatively recent law review article stated that,

even under an intent-based approach when the joint tenant’s intent is

clear, if the deed is void, “[t]he law has long been, and still is, that there

is no severance.” Helmholz, Severance of Joint Tenancies, 77 Neb. L. Rev.

at 27–28.       We find ample support for this statement from other

jurisdictions. See Chrystyan, 510 N.E.2d at 36 (holding an invalid deed

could not be used to establish intent to sever because the intent was not

exercised in a way consistent with the law); McBee v. Crosby, 632 P.2d
1059, 1061 (Colo. Ct. App. 1981) (holding the court’s intent in

dissolution decree that required parties to hold home in joint tenancy

trumped joint tenant’s attempt to quitclaim his interest to family and

sever the joint tenancy, as quitclaim deed was a nullity in light of decree);

cf. Hockett v. Larson, 742 F.2d 1123, 1125–26 (8th Cir. 1984) (declaring a

deed partially valid, and holding that the transfer under the valid part of

the deed effectively severed the joint interest, but the attempted transfer

under the invalid part of the deed could not work a severance). But see

In re Baumann, 247 Cal. Rptr. 532, 536–37 (Cal. Ct. App. 1988) (holding

merely created a tenancy in common and did not jeopardize the purposes behind the
homestead statute. The district court also found a contrary conclusion would have the
effect of creating a tenancy in the entirety, a form of ownership we have refused to
recognize in prior cases. See, e.g., Fay, 201 Iowa at 1294, 207 N.W. at 370-71; see also
13 Iowa Practice: Probate § 13:111, at 741 (2006) (“In Iowa, tenancy by the entirety is
not recognized.”). These are questions we need not decide because the deed executed
by Roy did not express an intent for the joint tenancy to be severed.
                                           15

a quitclaim deed was void as it related to a third-party creditor because

the joint tenant grantor fraudulently attempted to protect the property

from his creditors, but that it nevertheless severed the joint tenancy

between the joint tenants). We also find support for the proposition that

an attempted conveyance by a void instrument, not necessarily a void

deed, will not sever the joint tenancy despite an intent to do so. See

Hayes, 338 N.E.2d at 105–07 (holding that invalid transfers of stock in

joint tenancy and other indications that joint tenant wished to depart

with property in joint tenancy did not sever joint tenancy).

       The requirement for the intent under an intent-based analysis to

be derived from a valid deed or similar instrument adds symmetry to the

law and is consistent with our general principles governing property

rights. In particular, we have never allowed a tenancy of any kind to be

created without a valid deed or similar instrument.                 The same should

hold true for the severance of a joint tenancy.                See, e.g., Bates, 492
N.W.2d at 707 (permitting a severance under a valid but unexecuted

mutual agreement); Hendrickson, 161 N.W.2d at 691 (permitting a “duly

executed Declaration of Election to Sever Survivorship of Joint Tenancy”

to sever the joint tenancy).12

       V. Conclusion.

       In the final analysis, we think the circumstances of this case do

not support a conclusion that the joint tenancy was severed. Not only

was Roy’s intent not aligned with the objective his estate seeks to

accomplish in this proceeding, but it was accompanied by a void deed


       12In addition, such an agreement or instrument should be recorded or otherwise

public so as to allay the possibility of fraud. See Knickerbocker, 912 P.2d at 976 (noting
“an unrecorded and unwitnessed unilateral transaction may allow one joint tenant to
defraud the other”).
                                       16

concerning   homestead     property.        The   district   court   erroneously

determined the joint tenancy was severed.           As a result, the property

remained in joint tenancy, and Emogene’s right of survivorship took

effect upon Roy’s death.    The property should now be distributed in

accordance with Emogene’s will.        We remand this case to the district

court for proceedings consistent with this opinion.

      REVERSED AND REMANDED.